DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda(USPGPUB DOCUMENT: 2019/0381763, hereinafter Tsuda) in view of Fan (USPGPUB DOCUMENT: 2012/0234524, hereinafter Fan).


Re Claim 1 Tsuda discloses in Fig 5A/B a heatsink assembly(1/50L)[0043,0072], comprising:
a heatsink(50L)[0065,0073] having a surface (since 50L comprises metal and may exchange heat, this may be interpreted as a heatsink);
a copper insert(32/21)(copper)[0051,0052,0065] (since 32/21 is placed or positioned this may be interpreted as an insert); and
a layer of low density pyrolytic graphite(40L) having a density  in a range of 0.25 g/cm3 to 1.8 g/cm3 (0.85g/cm3)[0070],
wherein the copper insert(32/21)[0051,0052,0065] and the layer of low density pyrolytic graphite(40L) are arranged on the surface of the heatsink(50L)[0065,0073] in layers to form a heat transferring assembly(32/21/40L), 

Tsuda does not specifically teach a heatsink(50L)[0065,0073] having a surface for receiving a heat source;
wherein the heat transferring assembly(32/21/40L) is configured to receive  the heat source to transfer heat from the heat source to the heatsink(50L)[0065,0073].

Fan discloses in Fig 6 a heatsink(14)[0049,0053] having a surface for receiving a heat source (42)[0071];
wherein the heat transferring assembly(12/16)[0049,0053] is configured to receive  the heat source (42)[0071] to transfer heat(thermal contact)[0071] from the heat source to the heatsink(14)[0049,0053].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Fan to the teachings of Tsuda in order to have high conductivity heat transfer devices which will possess the desired high thermal conductivity, strength, and other needed properties [0002, Fan]

Regarding the limitation “a layer of low density pyrolytic graphite”, the combination of Tsuda and Fan teach a layer of pyrolytic graphite(40L of Tsuda) having a density of 0.85 g/cm3 [0070 of Tsuda].  This is being interpreted as corresponding to the layer of low density pyrolytic graphite structure as the applicant discloses the layer of low density pyrolytic graphite properties as a result of the having a density in a range of 0.25 g/cm3 to 1.8 g/cm3 as evidenced in page 3, lines 25-30 of the specification.  


Re claim 2 Tsuda and Fan disclose the heatsink assembly(1/50L)[0043,0072] according to claim 1, wherein the layer of low density pyrolytic graphite(40L)  comprises a compressed (compression)[0043,0049 of Fan] layer comprising at least one sheet of low density pyrolytic graphite. 

Re claim 3 Tsuda and Fan disclose the heatsink assembly(1/50L)[0043,0072] according to claim 2, wherein the compressed (compression pyrolytic graphite)[0043,0049 of Fan] layer of low density pyrolytic graphite(40L) is on the surface of the heatsink(50L)[0065,0073] and the copper insert(32/21)[0051,0052,0065] is attached to the heatsink(50L)[0065,0073] on top of the said compressed (compression pyrolytic graphite)[0043,0049 of Fan] layer and arranged to hold the said layer in compressed (compression pyrolytic graphite)[0043,0049 of Fan] state, and a surface of the copper insert(32/21)[0051,0052,0065] is adapted to form the surface (since 21 is the surface of 32/21/40L, this may be interpreted as a surface of the copper insert is adapted to form the surface of the heat transferring assembly) of the heat transferring assembly(32/21/40L). 

Re claim 4 Tsuda and Fan disclose the heatsink assembly(1/50L)[0043,0072] according to claim 3, wherein the surface of the heatsink(50L)[0065,0073] comprises an indent (50L comprises a notch or gouge, this may therefore be interpreted as an indent)[Fig5B of Tsuda] and the compressed (compression pyrolytic graphite)[0043,0049 of Fan] layer of low density pyrolytic graphite(40L) is arranged in the indent (Fig 5B) of the surface of the heatsink(50L)[0065,0073] and the copper insert(32/21)[0051,0052,0065] attached to the edges of the intend. 


Re Claim 15 Tsuda discloses in Fig 5A/B an electronic device, comprising:
a heatsink assembly(1/50L)[0043,0072], the heatsink assembly(1/50L)[0043,0072] comprising a heatsink(50L)[0065,0073] (since 50L comprises metal and may exchange heat, this may be interpreted as a heatsink), a copper insert(32/21)[0051,0052,0065] (since 32/21 is placed or positioned this may be interpreted as an insert), and a layer of low density pyrolytic graphite(40L) having a density in a range of 0.25 g/cm3 to 1.8 g/cm3 (0.85g/cm3)[0070],
wherein the copper insert(32/21)[0051,0052,0065] and the layer of low density pyrolytic graphite(40L) are arranged on a surface of the heatsink(50L)[0065,0073] in layers to form a heat transferring assembly(32/21/40L), and
 

Tsuda does not specifically teach at least one heat generating semiconductor component; wherein the at least one heat generating semiconductor component is attached to the heat transferring assembly(32/21/40L) to transfer heat from the at least one heat generating semiconductor component to the heatsink(50L)[0065,0073]. 

Fan discloses in Fig 6 at least one heat generating semiconductor component(42)[0071]; wherein the at least one heat generating semiconductor component(42)[0071] is attached to the heat transferring assembly(12/16)[0049,0053] to transfer heat(thermal contact)[0071] from the at least one heat generating semiconductor component to the heatsink(14)[0049,0053].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Fan to the teachings of Tsuda in order to have high conductivity heat transfer devices which will possess the desired high thermal conductivity, strength, and other needed properties [0002, Fan]

Regarding the limitation “a layer of low density pyrolytic graphite”, the combination of Tsuda and Fan teach a layer of pyrolytic graphite(40L of Tsuda) having a density of 0.85 g/cm3 [0070 of Tsuda].  This is being interpreted as corresponding to the layer of low density pyrolytic graphite structure as the applicant discloses the layer of low density pyrolytic graphite properties as a result of the having a density in a range of 0.25 g/cm3 to 1.8 g/cm3 as evidenced in page 3, lines 25-30 of the specification.  




Claim(s) 5, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda and Fan in view of Misra (USPGPUB DOCUMENT: 2005/0013119, hereinafter Misra).

Re claim 5 Tsuda and Fan disclose the heatsink assembly(1/50L)[0043,0072] according to claim 1, 

Tsuda and Fan do not disclose wherein a thermal interface material layer is arranged on the surface of the heat transferring assembly(32/21/40L).

Misra discloses wherein a thermal interface material layer(thermal interface material)[0021] is arranged on the surface of the heat transferring assembly(24).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Misra to the teachings of Tsuda and Fan in order to effectively removing relatively high levels of thermal energy away from a relatively small area [004, Misra]

Re claim 16 Tsuda and Fan disclose the heatsink assembly(1/50L)[0043,0072] according to claim 1, 

Tsuda and Fan do not disclose wherein a thermal interface material layer is arranged on a surface of the heat transferring assembly(32/21/40L). 

Misra discloses wherein a thermal interface material layer(thermal interface material)[0021] is arranged on the surface of the heat transferring assembly(24).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Misra to the teachings of Tsuda and Fan in order to effectively removing relatively high levels of thermal energy away from a relatively small area [004, Misra]

Re claim 20 Tsuda and Fan disclose the heatsink assembly(1/50L)[0043,0072] according to claim 2,

Tsuda and Fan do not disclose wherein a thermal interface material layer is arranged on a surface of the heat transferring assembly(32/21/40L).

Misra discloses wherein a thermal interface material layer(thermal interface material)[0021] is arranged on a surface of the heat transferring assembly(24).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Misra to the teachings of Tsuda and Fan in order to effectively removing relatively high levels of thermal energy away from a relatively small area [004, Misra]


Claim(s) 6-10, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda and Fan in view of Yao(USPGPUB DOCUMENT: 2007/0062676, hereinafter Yao).

Re claim 6 Tsuda and Fan disclose the heatsink assembly(1/50L)[0043,0072] according to claim 2, 

Tsuda and Fan do not disclose wherein the compressed (compression pyrolytic graphite)[0043,0049 of Fan] layer of low density pyrolytic graphite(40L) is arranged between two copper inserts to form the heat transferring assembly(32/21/40L). 

Yao discloses in Fig 6 & 7 (rotated 90 degrees) wherein the graphite(12/30) is arranged between two copper inserts (top/bottom 40 of Yao). 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Yao to the teachings of Tsuda and Fan in order to have a heat sink module capable of conducting heat and dissipating heat to the outside quickly as to enhance the heat dissipating effect [0009, Yao].  In doing so, wherein the compressed (compression pyrolytic graphite)[0043,0049 of Fan] layer of low density pyrolytic graphite(40L) is arranged between two copper inserts(top/bottom 40 in Fig 6 & 7rotated 90 degrees of Yao) to form the heat transferring assembly(32/21/40L). 



Re claim 7 Tsuda and Fan and Yao disclose the heatsink assembly(1/50L)[0043,0072] according to claim 6, wherein the two copper insert(32/21)[0051,0052,0065]s are in the form of copper sheets (top/bottom 40 in Fig 6 & 7 rotated 90 degrees of Yao) between which the compressed (compression pyrolytic graphite)[0043,0049 of Fan] layer of low density pyrolytic graphite(40L) is arranged. 

Re claim 8 Tsuda and Fan and Yao disclose the heatsink assembly(1/50L)[0043,0072] according to claim 7, wherein the two copper sheets are welded together to form a structure in which the layer of low density pyrolytic graphite(40L) is held compressed (compression pyrolytic graphite)[0043,0049 of Fan]. 


The limitations “wherein the two copper sheets are welded together to form a structure in which the layer of low density pyrolytic graphite is held compressed” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.


Re claim 9 Tsuda and Fan and Yao disclose the heatsink assembly(1/50L)[0043,0072] according to claim 7, wherein the copper sheets(top/bottom 40 in Fig 6 & 7 rotated 90 degrees of Yao) form a top and a bottom of a box-like structure, and the compressed (compression pyrolytic graphite)[0043,0049 of Fan] layer of low density pyrolytic graphite(40L) is arranged in the box-like structure. 

Re claim 10 Tsuda and Fan and Yao disclose the heatsink assembly(1/50L)[0043,0072] according to claim 8, wherein the surface of the heatsink(50L)[0065,0073] comprises an indent(50L comprises a notch or gouge, this may therefore be interpreted as an indent)[Fig5B of Tsuda] and the two copper sheets (top/bottom 40 in Fig 6 & 7 rotated 90 degrees of Yao) with a layer of low density pyrolytic graphite(40L) compressed (compression pyrolytic graphite)[0043,0049 of Fan] between the sheets is arranged in the indent. 

Re claim 17 Tsuda and Fan and Yao disclose the heatsink assembly(1/50L)[0043,0072] according to claim 8, wherein the copper sheets(top/bottom 40 in Fig 6 & 7 rotated 90 degrees of Yao)  form a top and a bottom of a box-like structure, and the compressed (compression pyrolytic graphite)[0043,0049 of Fan] layer of low density pyrolytic graphite(40L) is arranged in the box-like structure. 

Re claim 18 Tsuda and Fan and Yao disclose the heatsink assembly(1/50L)[0043,0072] according to claim 9, wherein the surface of the heatsink(50L)[0065,0073] comprises an indent(50L comprises a notch or gouge, this may therefore be interpreted as an indent)[Fig5B of Tsuda] and the two copper sheets(top/bottom 40 in Fig 6 & 7 rotated 90 degrees of Yao)  with a layer of low density pyrolytic graphite(40L) compressed (compression pyrolytic graphite)[0043,0049 of Fan] between the sheets  are arranged in the indent.





Claim(s) 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda and Fan and Yao in view of Misra (USPGPUB DOCUMENT: 2005/0013119, hereinafter Misra).

Re claim 11 Tsuda and Fan and Yao disclose the heatsink assembly(1/50L)[0043,0072] according to claim 8, 

Tsuda and Fan and Yao do not disclose wherein a thermal interface material layer is arranged between the heat transferring assembly(32/21/40L) and the heat sink and on the surface of the heat transferring assembly(32/21/40L). 

Misra discloses wherein a thermal interface material layer(thermal interface material)[0021] is arranged on the surface of the heat transferring assembly(24).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Misra to the teachings of Tsuda and Fan in order to effectively removing relatively high levels of thermal energy away from a relatively small area [004, Misra].  In doing so, a thermal interface material layer(thermal interface material)[0021 of Misra] is arranged between the heat transferring assembly(32/21/40L) and the heat sink and on the surface of the heat transferring assembly(32/21/40L). 

Re claim 19 Tsuda and Fan and Yao disclose the heatsink assembly(1/50L)[0043,0072] according to claim 9, 

Tsuda and Fan and Yao do not disclose wherein a thermal interface material layer is arranged between the heat transferring assembly(32/21/40L) and the heat sink and on a surface of the heat transferring assembly(32/21/40L). 

Misra discloses wherein a thermal interface material layer(thermal interface material)[0021] is arranged on the surface of the heat transferring assembly(24).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Misra to the teachings of Tsuda and Fan in order to effectively removing relatively high levels of thermal energy away from a relatively small area [004, Misra].  In doing so, wherein a thermal interface material layer(thermal interface material)[0021 of Misra] is arranged between the heat transferring assembly(32/21/40L) and the heat sink and on a surface of the heat transferring assembly(32/21/40L).


Response to Arguments

Applicant’s arguments with respect to claim 1 & 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819